The. opinion of the Court was delivered by
Mannikc, J.
This is an application by the Hoard of Health of the State for a mandamus against the City and its officers to cany on its police, roll six sanitary policemon employed by the relator and to pay their salaries out of the general appropriation for police in the City budget.
The budget for 1884 contains an appropriation of six thousand dollars for the Board of Health. An Act of 1870 authorizes the Board to appoint sanitary inspectors and the salaries of these inspectors have consumed this appropriation. The same Act confers upon the Board the control of the sanitary police, Acts 1870 ex. sess. p. 55, and it is to compel the City to pay the salaries of these latter in addition to those of the inspectors that this mandamus is invoked.
The City charter empowers her council to iix the compensation of every officer of her own or of the State whose salaries are to be paid by herself and to proscribe the number of them. Acts 1882, p. 81. When she appropriated six thousand dollars to the Board of Health for all purposes it was tantamount to fixing the salaries of these ser*895vants of the Board at that sum, leaving to the Board to apportion it among them. It might well have been supposed that the Board was the best judge of the nature and extent of the duties of these servants and could best apportion to each or to each class the compensation that each ought to receive, the Council contenting itself with fixing the sum in bulk and leaving its distribution to the Board.
The. exercise by the Board of the power to appoint sanitary inspectors and policemen at the minimum salaries, and to require the City to pay them regardless of a fixed appropriation made by herself and outside of it, is inconsistent with her right to fix the compensation of all officers who are to bo paid by her and is in palpable derogation of that right.
The relators rely on the Act of 1877 but that Act, in empowering the Board to protect the health of the City, restricted its authority to incur expense to the assent and concurrence of the Council, and made it the duty of the Board to report to the Council annually an estimate of the probable sum required to meet its expenses, and then obliged the Council after considering that report to make such appropriation ashy it may he dee ned necessary. Acts 1877, p. 118. Discretion was lodged in the Council as to the sum and the Board had no coutrol over it. Tt could not be otherwise, for in no other way could the Council protect its revenues.
The lower court refused to make the mandamus peremptory and dismissed the. relator with costs.
Judgment affirmed.
Rehearing refused.